                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In Re: Adam C. Marcial,                                        Case No. 21-44258-mlo
                                                               Hon. Maria L. Oxholm
      Debtor.                                                  Chapter 13
_________________________/

                DEBTOR’S OBJECTION TO CLAIM OF NEWREZ LLC
             D/B/A SHELLPOINT MORTGAGE SERVICING (CLAIM NO. 8)

        Debtor, Adam C. Marcial, by and through his counsel, Goldstein, Bershad & Fried, P.C., for

his objection to claim of NewRez LLC d/b/a Shellpoint Mortgage Servicing (Claim No. 8), states:

        1.       A proposed Order granting this objection is attached as Exhibit A.

        2.       Debtor filed Chapter 13 Bankruptcy on May 14, 2021. The Plan has not yet been

confirmed.

        3.       On June 25, 2021 NewRez LLC d/b/a Shellpoint Mortgage Servicing filed a Proof

of Claim in the amount of $259,344.40 for a mortgage on Debtor’s primary residence located at 1373

Brewster Rd., Rochester Hills, MI 48306 stating there was an arrearage of $3,894.01 as of the

petition date.

        4.       Debtor asserts his account with NewRez LLC d/b/a Shellpoint Mortgage Servicing

was current on the date of filing.

        5.       The attachment to the proof of claim reflects that Debtor is current with his ongoing

monthly principle and interest payment to creditor. Therefore, direct pay by the Debtor is justified

under 11 U.S.C. 1326 and LBR 3070-1 and 4001-5.

        6.       The arrearage stated in the claim is for an escrow shortage which is separate and

distinct from a mortgage arrearage.

        7.       The escrow shortage would be addressed in the context of an annual escrow analysis

and/or notice of mortgage payment change.

        8        Accordingly, the account is current and there is no arrearage owed by the Debtor to

NewRez LLC d/b/a Shellpoint Mortgage Servicing.

  21-44258-mlo        Doc 22     Filed 07/02/21     Entered 07/02/21 13:43:39         Page 1 of 6
       9.     On June 30, 2021, Debtor’s counsel reached out to Creditor’s counsel to request that

the proof of claim be amended to address said objection. To date, no action has been taken.

       WHEREFORE, Debtor requests this Honorable Court enter an Order granting Debtor’s

objection to the claim of NewRez LLC d/b/a Shellpoint Mortgage Servicing (Claim No. 8) to

determine that there is no arrearage and Debtor is current with payments to creditor.

                                      Respectfully submitted,

                                      GOLDSTEIN BERSHAD & FRIED PC

                                      BY: /s/ Aaron J. Scheinfield
                                              Aaron J. Scheinfield P67495
                                              Attorneys for Debtor
                                              4000 Town Center, Suite 1200
                                              Southfield, MI 48075
                                              (248) 355-5300
                                              aaron@bk-lawyer.net
Dated: July 2, 2021




  21-44258-mlo        Doc 22   Filed 07/02/21     Entered 07/02/21 13:43:39        Page 2 of 6
                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In Re: Adam C. Marcial,                                     Case No. 21-44258-mlo
                                                            Hon. Maria L. Oxholm
      Debtor.                                               Chapter 13
_________________________/

         ORDER GRANTING DEBTOR’S OBJECTION TO CLAIM OF
    NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING (CLAIM NO. 8)


       Debtor filed and served a Notice of Objection to Claim of NewRez LLC d/b/a Shellpoint

Mortgage Servicing (Claim No. 8) pursuant to LBR 3007-1 (EDM). A hearing was scheduled for

August 9, 2021 at 11:00 a.m. A written response to the objection was not timely served upon

Debtor’s counsel no later than seven (7) days before the date set for the hearing on the objection.

Accordingly, the hearing is canceled and the Court deems that the creditor consents to the relief

requested in the objection.

       IT IS HEREBY ORDERED:

       1.      Debtor objection to the claim of NewRez LLC d/b/a Shellpoint Mortgage Servicing

(Claim No. 8) is granted.

       2.      The arrearage portion of the Proof of Claim of NewRez LLC d/b/a Shellpoint

Mortgage Servicing (Claim No. 8) is zero and Debtor is deemed current with payments to NewRez

LLC d/b/a Shellpoint Mortgage Servicing.

       3.      The Trustee shall not make any disbursements on the arrears portion of the Proof

of Claim.

                                          EXHIBIT A




  21-44258-mlo       Doc 22    Filed 07/02/21     Entered 07/02/21 13:43:39        Page 3 of 6
                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In Re: Adam C. Marcial,                                      Case No. 21-44258-mlo
                                                             Hon. Maria L. Oxholm
      Debtor.                                                Chapter 13
_________________________/

              NOTICE OF DEBTOR’S OBJECTION TO CLAIM
  OF NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING (CLAIM NO. 8)

       Debtor, Adam C. Marcial, has filed an objection to your claim in this bankruptcy case.

       Your Claim may be reduced, modified or denied. You should read these papers
carefully and discuss them with your attorney, if you have one.

        If you do not want the court to deny or change your claim, then on or before a date not
later than seven (7) days before the court hearing set below, you or your lawyer must:

       1.      File with the court a written response to the objection, explaining your position at:
                       United States Bankruptcy Court
                       211 West Fort Street, Suite 1700
                       Detroit, MI 48226

       If you mail your response to the court for filing, you must mail it early enough so the
court will receive it on or before seven (7) days before the scheduled hearing date listed below.

       2.      Mail at copy to:

               Tammy L. Terry                        Aaron J. Scheinfield, Esq.
               Chapter 13 Trustee                    Attorney for Debtor
               535 Griswold, Suite #2100             4000 Town Center, Suite 1200
               Detroit, MI 48226                     Southfield, MI 48075

        3.      Attend a hearing on the objection, scheduled to be held on August 9, 2021 at
11:00 a.m. in Courtroom 1875, United States Bankruptcy Court, 211 W. Fort St., Detroit, MI,
unless your attendance is excused by mutual agreement between yourself and the objector’s
attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a
pre-trial conference only; neither testimony nor other evidence will be received. A pre-trial
scheduling order may be issued as a result of the pre-trial conference.)




  21-44258-mlo       Doc 22       Filed 07/02/21   Entered 07/02/21 13:43:39        Page 4 of 6
       If you or your attorney do not take these steps, the court may deem that you do not
oppose the objection to your claim, in which event the hearing will be canceled, and the
objection sustained.

                                    GOLDSTEIN BERSHAD & FRIED PC



                                    BY: /s/ Aaron J. Scheinfield
                                            Aaron J. Scheinfield P67495
                                            Attorneys for Debtor
                                            4000 Town Center, Suite 1200
                                            Southfield, MI 48075
                                            (248) 355-5300
                                            email aaron@bk-lawyer.net

Dated: July 2, 2021




  21-44258-mlo        Doc 22   Filed 07/02/21   Entered 07/02/21 13:43:39    Page 5 of 6
                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In Re: Adam C. Marcial,                                       Case No. 21-44258-mlo
                                                              Hon. Maria L. Oxholm
      Debtor.                                                 Chapter 13
_________________________/

                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2021, I electronically filed the following papers with the

Clerk of the Court using the ECF system which will send notification of such filing to the ECF

Participants:

 Documents Filed:              Debtor’s Objection to Claim of NewRez LLC d/b/a Shellpoint
                               Mortgage Servicing (Claim No. 8), proposed Order, Notice of
                               Objection and this Certificate of Service
 ECF Participants:             All parties listed by the Court for service via electronic mailing

       And I hereby certify that on July 2, 2021, I mailed the documents by United States Postal
Service to the following non-ECF participants:

 NewRez LLC
 d/b/a Shellpoint Mortgage Servicing
 P.O. Box 10826
 Greenville, SC 29603

                                               /s/ Jennifer L. Gamalski
                                               Jennifer L. Gamalski
                                               4000 Town Center, Suite 1200
                                               Southfield, MI 48075
                                               Phone:          (248) 355-5300
                                               Fax:            (248) 355-4644
                                               email: jennifer@bk-lawyer.net
                                               [Aaron J. Scheinfield P67495
                                                email: aaron@bk-lawyer.net]
Dated: July 2, 2021




  21-44258-mlo        Doc 22     Filed 07/02/21     Entered 07/02/21 13:43:39         Page 6 of 6
